OPINION OF THE COURT
Per Curiam.
Joseph Sternschein has submitted an affidavit dated January 24, 1994, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Sternschein was admitted to the practice of law by the Appellate Division *121of the Supreme Court, Second Judicial Department, on June 22, 1960.
Mr. Sternschein is aware that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning irregularities with respect to his escrow account. Mr. Sternschein acknowledges that if charges were predicated upon the misconduct in question, he would be unable to successfully defend himself on the merits against those charges.
Mr. Sternschein’s proffered resignation expressly states that it is submitted subject to an order directing him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection of the State of New York pursuant to Judiciary Law § 90 (6-a). Mr. Sternschein expresses an awareness that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and he specifically waived the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Sternschein indicates that he is tendering his resignation freely and voluntarily, that he is not being subject to coercion or duress by anyone and that he is fully aware of the implications of submitting his resignation.
Counsel for the Grievance Committee has recommended that the court accept the resignation. Under the circumstances, the resignation of Joseph Sternschein as a member of the Bar is accepted and directed to be filed. Accordingly, Joseph Sternschein is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Copertino, JJ., concur.
Ordered that the resignation of Joseph Sternschein is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph Sternschein is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joseph Sternschein shall comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective *122immediately, Joseph Sternschein is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.